DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment filed April 29, 2021. Claims 1-11 were previously pending, with claims 1-3 and 11 withdrawn from consideration. Applicant cancelled claims 1-3 and 11, amended claims 4, 6, 9 and 10 and added new claims 15-23. Claims 4-10 and 15-23 are under consideration.
Applicant’s claim amendments overcame the following rejections: rejection of claims 4, 5, 7 and 8 under 35 U.S.C. 102(b) as anticipated by Hanson et al; rejection of claim 6 under 35 U.S.C. 103(a) over Hanson et al.; and the rejection of claims 9 and 10 under 35 U.S.C. 103(a) over Hanson et al., Sinha et al. and Butler.
Applicant did not provide terminal disclaimers therefore the previously presented obviousness-type double patenting rejections are maintained.
This office action contains new grounds for rejection necessitated by amendment.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/241,778 (filed September 11, 2009) and 61/367,346 (filed July 23, 2010), fail to provide adequate support or 
Specifically, with respect to claims 4-10, 15 and 16, the provisional applications do not provide support for determining alleles of at least four (five, or six) STR markers selected from the group of claimed 13 markers. As a result, the priority date of the instant claims is September 1, 2010, the filing date of the provisional application No. 61/379,340.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of all of the prior-filed applications in this case fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The newly added claim 17 is drawn to a method of identifying an individual, the method comprising determining the allele of at least two Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF403S1, DYF404S1, DYS449, DYS518, DYS526, DYS547, DYS612, DYS626 and DYS627. 
None of the priority applications provide support for selecting at least two STR markers from the claimed group of 11 STR markers. Therefore the priority date of claims 17-23 is April 3, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 is drawn to a method of identifying an individual, the method comprising determining the allele of at least two Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF403S1, DYF404S1, DYS449, DYS518, DYS526, DYS547, DYS612, DYS626 and DYS627.
There is no support in the specification or in the originally filed claims for selection of at least two STR markers from the claimed group of 11 markers, therefore these claims introduce new matter into the disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 4, 5, 7, 8 and 15 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by D’Amato et al. (Forensic Sci. Int. Gen., vol. 2, pp. 446-447, December 2009; cited in the IDS) as evidenced by D’Amato-2 et al. (Forensic Sci. Int. Gen., vol. 4, pp. 104-110, February 2010; cited in the IDS) and Frazier et al. (Electrophoresis, vol. 17, pp. 1550-1552, 1996).
Regarding claims 4 and 15, D’Amato et al. teach a method of identifying individuals by determining alleles of the following Y-STR loci: DYS449, DYS518, DYS576, DYS612 and DYS626 (Abstract; page 446, third paragraph).
Regarding claims 5 and 7, D’Amato et al. teach that genotyping was performed as described in references 3 and 4. Reference 3 is D’Amato-2 et al. As evidenced by D’Amato-2 et al., the genotyping was performed by PCR using fluorescently labeled primers (page 105, paragraphs 2-4; Table 1).
Regarding claim 8, D’Amato et al. teach that genotyping was performed as described in references 3 and 4. Reference 3 is D’Amato-2 et al. As evidenced by D’Amato-2 et al., the genotyping was performed by PCR followed by detection of the fragments on the Applied Biosystems 377 sequencer (page 105, fifth paragraph). As evidenced by Frazier et al., the 377 sequencer used gel electrophoresis (page 1550, second paragraph), therefore by teaching the ABI 377 sequencer D’Amato et al. inherently teach detection by gel electrophoresis.
Claims 17-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by D’Amato et al. (Forensic Sci. Int. Gen., vol. 2, pp. 446-447, December 2009; cited in the IDS) as evidenced by D’Amato-2 et al. (Forensic Sci. Int. Gen., vol. 4, pp. 104-110, February 2010; cited in the IDS) and Frazier et al. (Electrophoresis, vol. 17, pp. 1550-1552, 1996).
Regarding claim 17, D’Amato et al. teach a method of identifying individuals by determining alleles of the following Y-STR loci: DYS449, DYS518, DYS576, DYS612 and DYS626 (Abstract; page 446, third paragraph).
Regarding claims 18-20, D’Amato et al. teach that genotyping was performed as described in references 3 and 4. Reference 3 is D’Amato-2 et al. As evidenced by D’Amato-2 et al., the genotyping was performed by PCR using fluorescently labeled primers (page 105, paragraphs 2-4; Table 1). D’Amato-2 et al. teach multiplex amplification of at least two markers (page 105, fourth paragraph).
Regarding claim 20, D’Amato et al. teach that genotyping was performed as described in references 3 and 4. Reference 3 is D’Amato-2 et al. As evidenced by D’Amato-2 et al., the genotyping was performed by PCR followed by detection of the fragments on the Applied Biosystems 377 sequencer (page 105, fifth paragraph). As evidenced by Frazier et al., the 377 sequencer used gel electrophoresis (page 1550, second paragraph), therefore by teaching the ABI 377 sequencer D’Amato et al. inherently teach detection by gel electrophoresis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Amato et al. (Forensic Sci. Int. Gen., vol. 2, pp. 446-447, December 2009; cited in the IDS) as evidenced by D’Amato-2 et al. (Forensic Sci. Int. Gen., vol. 4, pp. 104-110, February 2010; cited in the IDS) and Frazier et al. (Electrophoresis, vol. 17, pp. 1550-1552, 1996).
A) Regarding claim 6, D’Amato et al. teach that genotyping was performed as described in references 3 and 4. Reference 3 is D’Amato-2 et al. As evidenced by D’Amato-2 et al., the genotyping was performed by PCR, using multiplex amplification of three loci DYS481, DYS518 and DYS612, and another of DYS710, DYS449 and DYS644 (page 105, fourth paragraph). D’Amato et al. but do not teach amplifying all five loci in the same reaction.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have arranged the multiplex amplification of the different loci depending on the number of loci and their amplification parameters. However, deciding which loci to include into a single multiplex amplification is an optimization process, which is not inventive. As noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the selection of specific loci for multiplex amplification was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
18.	Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Amato et al. (Forensic Sci. Int. Gen., vol. 2, pp. 446-447, December 2009; cited in the IDS) as evidenced by D’Amato-2 et al. (Forensic Sci. Int. Gen., vol. 4, pp. 104-110, February 2010; cited in the IDS) and Frazier et al. (Electrophoresis, vol. 17, pp. 1550-1552, 1996), Sinha et al. (J. Forensic Sci., vol. 49, pp. 1-10, 2004; cited in the IDS; previously cited) and Butler (Meth. Mol. Biol., Forensic DNA Typing Protocols, vol. 297, pp. 53-65, 2005; cited in the IDS; previously cited).
A) D’Amato et al. teach amplification of Y-GATA-H4 marker (page 446, third paragraph), but do not teach additionally amplifying autosomal STR loci.
B) Sinha et al. teach using Y-STR typing together with typing of autosomal STR loci D3S1358, FGA, D8S1179, D21S11, D18S51, D5S818, D13S317, D16S539 and TPOX in cases involving paternity determination and identification of suspects in sexual assault cases (page 2, last paragraph; page 3; Table 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have added autosomal STR loci of Sinha et al. to the Y-STR analysis of D’Amato et al., since these additional loci are necessary in cases of paternity determination as well as in samples with female genetic material. The reasonable expectation of success is provided by Butler, who teaches how to design multiplex STR amplification reactions (page 59-62).
19.	Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Amato et al. (Forensic Sci. Int. Gen., vol. 2, pp. 446-447, December 2009; cited in the IDS) as evidenced by D’Amato-2 et al. (Forensic Sci. Int. Gen., vol. 4, pp. 104-110, February 2010; cited in the IDS) and Frazier et al. (Electrophoresis, vol. 17, pp. 1550-1552, 1996), Sinha et al. (J. Forensic Sci., vol. 49, pp. 1-10, 2004; cited in the IDS; previously cited) and Butler (Meth. Mol. Biol., Forensic DNA Typing Protocols, vol. 297, pp. 53-65, 2005; cited in the IDS; previously cited).
A) D’Amato et al. teach amplification of Y-GATA-H4 marker (page 446, third paragraph), but do not teach additionally amplifying autosomal STR loci.
B) Sinha et al. teach using Y-STR typing together with typing of autosomal STR loci D3S1358, FGA, D8S1179, D21S11, D18S51, D5S818, D13S317, D16S539 and TPOX in cases involving paternity determination and identification of suspects in sexual assault cases (page 2, last paragraph; page 3; Table 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have added autosomal STR loci of Sinha et al. to the Y-STR analysis of D’Amato et al., since these additional loci are necessary in cases of paternity determination as well as in samples with female genetic material. The reasonable expectation of success is provided by Butler, who teaches how to design multiplex STR amplification reactions (page 59-62).
Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
21.	Claims 4-8 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 7 of U.S. Patent No. 10,597,707. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the ‘707 patent anticipate the instant claims.
Specifically, claim 4 of the instant application is drawn to a method of identifying an individual, the method comprising determining the allele of at least four Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF403S1, DYF404S1, DYS449, DYS518, DYS526, DYS547, DYS570, DYS576, DYS612, DYS626 and DYS627.
Claim 17 of the instant application is drawn to a method of identifying an individual, the method comprising determining the allele of at least two Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF403S1, DYF404S1, DYS449, DYS518, DYS526, DYS547, DYS612, DYS626 and DYS627.
Claim 1 of the ‘707 patent is drawn to a method of amplifying alleles of Y-STR markers of a human male comprising the steps of: 
contacting a sample suspected to contain a DNA sample of a human male with a set of multiplex analysis amplification primers comprising primers for the simultaneous amplification of the alleles of at least 27 Y-STR markers, wherein at least 11 of the Y-STR markers are DYS576, DYS389I, DYS460, DYS458, DYS19, DYS456, DYS390, DYS570, DYS437, DYS393, and DYS439, wherein the amplification primers further comprise at least 5 Y-STR markers which are rapidly mutating loci, wherein the at least 5 rapidly mutating Y-STR markers comprise DYF387S1ab, DYS449, DYS570, DYS576, and DYS627, wherein the Y-STR markers beyond the 11 Y-STR markers have a base pair size less than about 410 base pairs, wherein at least one of the amplification primers comprises a mobility modifier; 
simultaneously amplifying the sample thereby forming a plurality of sets of amplicons of the at least 11 Y-STR markers wherein each set of the amplicons has a base pair size less than 220 base pairs; and 
detecting each set of amplicons whereby the alleles of the at least 11 Y-STR markers and the at least 5 rapidly mutating Y-STR markers are identified.
Therefore claim 1 of the ‘707 patent anticipates instant claims 4-6 and 15-19 with markers DYF387S1ab, DYS449, DYS570, DYS576, and DYS627. Further, claim 4 teaches the following markers: DYF387S1ab, DYS449, DYS518, DYS570, DYS576, and DYS627.
Claims 7, 8, 20 and 21 are anticipated by claims 2 and 7 of the ‘707 patent.
In conclusion, claims 4-8 and 16-21 are obvious over claims of the ‘707 patent.
22.	Claims 9, 10, 22 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 7 of U.S. Patent No. 10,597,707 in view of Sinha et al. (J. Forensic Sci., vol. 49, pp. 1-10, 2004; cited in the IDS; previously cited) and Butler (Meth. Mol. Biol., Forensic DNA Typing Protocols, vol. 297, pp. 53-65, 2005; cited in the IDS; previously cited).
A) The claims of ‘707 patent teach amplification of Y-STR loci, but do not teach additionally amplifying autosomal STR loci.
B) Sinha et al. teach using Y-STR typing together with typing of autosomal STR loci D3S1358, FGA, D8S1179, D21S11, D18S51, D5S818, D13S317, D16S539 and TPOX in cases involving paternity determination and identification of suspects in sexual assault cases (page 2, last paragraph; page 3; Table 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have added autosomal STR loci of Sinha et al. to the Y-STR analysis of the claims of the ‘707 patent, since these additional loci are necessary in cases of paternity determination as well as in samples with female genetic material. The reasonable expectation of success is provided by Butler, who teaches how to design multiplex STR amplification reactions (page 59-62).
23.	Claims 4-8 and 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20, 1 and 14 of copending Application No. 16/799,810 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘810 application.
Specifically, claim 4 of the instant application is drawn to a method of identifying an individual, the method comprising determining the allele of at least four Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF403S1, DYF404S1, DYS449, DYS518, DYS526, DYS547, DYS570, DYS576, DYS612, DYS626 and DYS627.
Claim 17 of the instant application is drawn to a method of identifying an individual, the method comprising determining the allele of at least two Y-STR markers selected from the group consisting of DYF387S1, DYF399S1, DYF403S1, DYF404S1, DYS449, DYS518, DYS526, DYS547, DYS612, DYS626 and DYS627.

	Claim 18 of the ‘810 application is drawn to a method of amplifying alleles of Y-STR markers of a human male comprising the steps of: 
contacting a sample suspected to contain a DNA sample of a human male with a set of amplification primers comprising primers for the amplification of the alleles of at least 11 Y-STR markers; and 
amplifying the sample thereby forming a plurality of sets of amplicons of the at least 11 Y-STR markers wherein each set of the amplicons has a base pair size less than about 220 base pairs.
Claim 20 of the ‘810 application is drawn to the method of claim 18, wherein the detecting is performed by separating the plurality of sets of amplicons using a mobility dependent analysis, wherein the plurality of sets of amplicons are fluorescently labeled.
Claim 1 of the ‘810 application is drawn to a set of amplification primers comprising primers for the amplification of at least 11 Y-STR markers wherein the set of primers are configured to provide each set of amplicons of the at least 11 Y-STR markers having a base pair size less than about 220 base pairs.
Claim 14 of the ‘810 application is drawn to the amplification primer set of claim 1, wherein the set of primers for the amplification of at least 11 Y-STR markers is a set of primers for the amplification of DYF387S1ab, DYS19, DYS385ab, DYS389I, DYS389II, DYS390, DYS391, DYS392, DYS393, DYS460, DYS437, DYS438, DYS439, DYS448, DYS449, DYS456, DYS458, DYS481, DYS518, DYS533, DYS570, DYS576, DYS627, DYS635, and Y-GATA-H4.
Therefore claims 4-8 and 15-17 are obvious over claims 18, 20, 1 and 14 of the ‘810 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
24.	Claims 9, 10, 22 and 23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20, 1 and 14 of copending Application No. 16/799,810 in view of Sinha et al. (J. Forensic Sci., vol. 49, pp. 1-10, 2004; cited in the IDS; previously cited) and Butler (Meth. Mol. Biol., Forensic DNA Typing Protocols, vol. 297, pp. 53-65, 2005; cited in the IDS; previously cited).
A) The claims of ‘810 application teach amplification of Y-STR loci, but do not teach additionally amplifying autosomal STR loci.
B) Sinha et al. teach using Y-STR typing together with typing of autosomal STR loci D3S1358, FGA, D8S1179, D21S11, D18S51, D5S818, D13S317, D16S539 and TPOX in cases involving paternity determination and identification of suspects in sexual assault cases (page 2, last paragraph; page 3; Table 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have added autosomal STR loci of Sinha et al. to the Y-STR analysis of the claims of the ‘810 application, since these additional loci are necessary in cases of paternity determination as well as in samples with female genetic material. The reasonable expectation of success is provided by Butler, who teaches how to design multiplex STR amplification reactions (page 59-62).
25.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 8, 2021